SANBORN, Circuit Judge
(dissenting). I disseut from the conclusion of the majority of the court in this case on the; ground that, “the; equity jurisdiction conferred on the federal courts is the same; a,s that winch the high court of chancery in England possesses, is subject to neither limitation nor restraint by state legislation, and is uniform throughout the; different states of the'Union” (Payne v. Hook, 7 Wall. 425, 430); that it “does not receive any moelification from the legislation of the states or the practice of their courts having similar powers” (Green’s Adm’x v. Creighton, 23 How. 90, 105); that, consequently, no act of the legislature of Minnesota could deprive the federal courts sitting in equity of the power, or relieve them of the duty, to enforce and apply the established principle of equity jurisprudence to this case, that he who seeks equity must do equity, and to require the appellees to pay to the appellant what they justly owe for principal and lawful interest as a condition of granting the relief thev ask. Tiffany v. Institution, 18 Wall. 375, 385; Robinson v. Campbell, 3 Wheat. 211, 222; U. S. v. Howland, 4 Wheat. 108, 114; Suydam v. Broadnax, 14 Pet. 67; Bank v. Jolly’s Adm’rs, 18 How. 503, 507; Noonan v. Lee, 2 Black, 499